Order, Supreme Court, New York County (Karla Moskowitz, J), entered November 5, 2007, which, insofar as appealed from, denied defendants’ cross motion to disqualify plaintiff’s attorneys, unanimously affirmed, with costs.
The motion court properly denied defendants’ cross motion, since defendant Apple Builders & Renovators, Inc. had executed a written waiver in its retainer agreement with the same law firm specifically waiving any conflict of interest that might arise from the firm’s representation of Centennial and Apple. Apple cannot compel the disqualification of plaintiffs counsel simply because the representation to which it consented has since devolved into litigation (see St. Barnabas Hosp. v New York City Health & Hosps. Corp., 7 AD3d 83, 92 [2004]). Apple’s claim that it did not understand the implications of the waiver is unsupported by the clear language of the retainer agreement and the record evidence. Concur — Friedman, J.P., Nardelli, Catterson and DeGrasse, JJ.